      Case 1:19-cr-00489-GBD Document 1 Filed 04/03/19 Page 1 of 4


Approved:   ~2-
            ELINOR L. TARLOW
                                                        .QRIG\NAL
            Assistant United States Attorney

Before:     THE HONORABLE ROBERT W. LEHRBURGER
            United States Magistrate Judge
            Southern District of New
                                       York
                                       - x
                                               19 ~AG . 3 2 93
 UNITED STATES OF AMERICA                      COMPLAINT

          - v. -                               Violation of 21 U.S.C.
                                               § 846
 LIBRADO IBANEZ FELIX,
                                               COUNTY OF OFFENSE:
                     Defendant.                BRONX
                                  - - -    x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          MASON WILHITE, being duly sworn, deposes and says that
he is a Special Agent with Homeland Security Investigations
("HSI"), and charges as follows:

                               COUNT ONE

     1.    In or about April 2019, in the Souther~ District of New
York and elsewhere, LIBRADO IBANEZ FELIX, the defendant, and others
known· and unknown, intentionally and knowingly did combine,
conspire, confederate, and agree together and with each other to
violate the narcotics laws of the United States.

     2.    It was a part and an object of the conspiracy that
LIBRADO IBANEZ FELIX, the defendant, and others known and unknown,
would and did distribute and possess with intent to distribute
controlled substances, in violation of Title 21, United States
Code, Section 841(a) (1).

     3.   The controlled substances that LIBRADO IBANEZ FELIX, the
defendant, conspired to distribute and possess with intent to
distribute were {a) one kilogram and more ;of mixtures and
substances containing a detectable amount of heroin, and (b) 400
grams and more of mixtures and substances containing a detectable
amount of fentanyl, in violation of Title 21, United States Code,
Section 841(b) (1) (A).

            (Title 21, United States Code, Section 846.)
.   1
              Case 1:19-cr-00489-GBD Document 1 Filed 04/03/19 Page 2 of 4


                  The bases for my knowledge and for the foregoing
        charge are, in part, as follows:

             4.   I am a Special Agent with HSI.   I have: been personally
        involved in the investigation of this matter.   Tpis affidavit is
        based upon my personal participation in the investigation of this
        matter, my conversations with law enforcement agents, witnesses
        and others, as well as my examination of reports and records.
        Because this affidavit is being submitted for the limited purpose
        of establishing probable cause, it does not include all the facts
        that I have learned during the course of my investigation. Where
        the contents of documents and the actions, 'statements, and
        conversations of others are reported herein, they are reported in
        substance and in part, except where otherwise indicated.

             5.   Based on my participation in this investigation,
        conversations with other law enforcement officers, and review of
        law enforcement records and reports, I have learned the following,
        in substance and in part:

                   a.   On or about March 29, 2019, New Mexico state police
        officers conducted a traffic stop of a tractor trailer that was
        hauling a 2006 Honda Ridgeline pickup truck (the "Subject
        Vehicle").    The driver of the trailer (the "Driver") provided
        verbal and written consent for law enforcement to search the
        trailer and the Subject Vehicle.

                  b.   Law   enforcement    then  discovered    a   secret
        compartment located on the side of the Subject Vehicle's truck bed
        (the "Compartment") and found inside of the Compartment several
        bags containing what appeared to be narcotics.   Those substances
        were later field tested, and approximately 10 kilograms tested
        positive for the presence of fentanyl and approximately 12
        kilograms tested positive for the presence of heroin. Law
        enforcement replaced those substances with sham product and
        sprayed the bags with a substance that becomes apparent when
        examined under a black light.

                  b.   After the Driver was stopped by the New Mexico state
        police officers, on or about March 29, 2019, he informed them of
        the following, in substance and in part:

                       i.   The Driver is employed by an automobile
        transportation company (the "Transport Company") and was hired to
        transport the Subject Vehicle.

                        ii.   The   Driver       provided   areceipt from the
        ~rangport   Company indicating that       tbe S~bject Vehicle was being
                                             2
..      Case 1:19-cr-00489-GBD Document 1 Filed 04/03/19 Page 3 of 4


transported to an individual named "Elton" who was located at "3030
Godwin Per." in the Bronx, New York.

                 11.The Driver agreed to coop~rate with law
enforcement officers and notify those officers wh~n he arrived in
the Bronx, New York and before he delivered the Subject Vehicle.
                                                         I
     6.   Based on my involvement in this investigation, including
my participation in the surveillance of LIBRADO IBANEZ FELIX, the
defendant, I have learned the following, in substance and in part:

          a.   On or about April 2, 2019, at approximately 8:00
p.m., the Driver arrived in the Bronx, New York with the Subject
Vehicle and met with law enforcement officers.  A GPS monitoring
and triggering device was then installed in the Compartment,
pursuant to a judicially authorized search warrant, to track the
movements of the Subject Vehicle and to notify law enforcement
officers when the Compartment was opened.

          b.   At approximately 9:06 p.m., the Driver brought the
Subject Vehicle to a particular location in Yonkers, New York for
delivery.  A male, who was later determined to be FELIX, arrived
to meet with the Driver and appeared to pay the Driver for the
delivery of the Subject Vehicle.

          c.   Shortly thereafter, an unidentified male ( "UM-1")
arrived with a tow truck onto which UM-1 loaded the Subject
Vehicle. FELIX then entered the tow truck and UM-1 towed the
Subject Vehicle to a location at Godwin Terrace i~ the Bronx, New
York, where UM-1 then offloaded the Subject Vehicle.

          d.   At approximately 9:46 p.m., FELIX drove the Subject
Vehicle for several blocks and appeared to be conducting counter
surveillance.   At approximately 10: 13 p .m., FELIX parked the
Subject Vehicle outside of a particular building located at
Kingsbridge Avenue in the Bronx, New York (the "Building").

          e.   At approximately 10:50 p.m.,     law enforcement
officers received a notification that the electronic device
installed in the Compartment was triggered,       observed FELIX
reaching into the Compartment, and approached FELIX to place him
under arrest. FELIX then ran from the law enforcement officers
and, after being tackled, resisted his arrest by attempting to
struggle with and bite those officers.

          f.   At approximately 11: 00 p.m., FELIX was placed under
arrest. Law enforcement officers shined a black light on FELIX and
determined tha.t he wa.5 covered in the Bubota.nce tha.t ha.d previously
                                     3
        Case 1:19-cr-00489-GBD Document 1 Filed 04/03/19 Page 4 of 4


been applied to the bags containing the narcotics. Law enforcement
officers also conducted a search incident to FELIX's arrest and
recovered a set of keys from his pocket.

           g.  FELIX informed the officers, in substance and in
part, that the keys were for a particular apartment located in the
Building (the "Apartment") , which belonged to him, and verbally
consented to a law enforcement search of that apartment. FELIX
further informed the officers, in substance and in part, that there
were controlled substances in the kitchen of the Apartment. Law
enforcement officers thereafter entered the Apartment and observed
in plain view what appeared to be heroin and bundles of money, but
did not conduct a search at that time. FELIX ·confirmed in a
recorded statement, in substance and in part, that he had consented
to a search of the Apartment and then requested a lawyer.

          h.   At approximately 1:07 a.m., after FELIX was advised
of his Miranda rights and provided written consent for the search
of the Apartment, law enforcement officers conducted a search
during which they located, among other items, approximately two
kilograms of suspected heroin and fentanyl, an undetermined amount
of United States currency, eight cellphones, an iPad, and two
notebook ledgers which appear to record money and narcotics
transactions.

          WHEREFORE, deponent respectfully requests that LIBRADO
IBANEZ FELIX, the defendant, be imprisoned or bailed, as the
case may be.


                            MASON WILHI'l'E
                            Special Agent
                            Homeland Security Investigations


Sworn to before me this
April      19



THE HONORABLE ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                    4
